Citation Nr: 1760012	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for diabetes mellitus type 2.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to service connection for a left hip disorder.

10.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypothyroidism.

11.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for skin rashes.

12.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

13.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

14.  Entitlement to a compensable disability rating for residuals of a fracture to the 1st and 2nd toes on the left foot.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1972.

The claims come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his March 2012 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent July 2013 letter, the Veteran's representative withdrew the Veteran's request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a psychiatric disorder, including PTSD.  

2.  The Veteran does not have a current diagnosis of diabetes mellitus type 2.

3.  The Veteran does not have a current diagnosis of coronary artery disease.

4.  The Veteran does not have a current diagnosis of a lumbar spine disorder.

5.  The Veteran does not have a current diagnosis of a right knee disorder.

6.  The Veteran does not have a current diagnosis of a left knee disorder.

7.  The Veteran does not have a current diagnosis of a right hip disorder.

8.  The Veteran does not have a current diagnosis of a left hip disorder.

9.  An unappealed November 1994 rating decision denied service connection for hypothyroidism.

10.  The evidence received subsequent to the November 1994 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for hypothyroidism.

11.  An unappealed November 1994 rating decision denied service connection for skin rashes.

12.  The evidence received subsequent to the November 1994 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for skin rashes.

13.  The Veteran's tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code (DC) 6260, and the Veteran has not described any unusual or exceptional features associated with his disability or described how his disability impacts him in an unusual or exceptional manner.

14.  The bilateral hearing loss is manifested by Level I hearing in both ears.

15.  The service-connected fracture to the 1st and 2nd toes on the left foot is manifested by objective tenderness and subjective pain, stiffness, redness, heat, and swelling with normal ranges of motion and normal gait, which does not establish that the Veteran has moderate residuals of his left foot injury.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Service connection for diabetes mellitus type 2 is not established.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Service connection for coronary artery disease is not established.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  Service connection for a lumbar spine disorder is not established.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  Service connection for a right knee disorder is not established.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  Service connection for a left knee disorder is not established.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

7.  Service connection for a right hip disorder is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

8.  Service connection for a left hip disorder is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

9.  The AOJ's November 1994 rating decision that denied service connection for hypothyroidism is final.  38 U.S.C. § 7105 (1991); 38 C.F.R. § 20.1103 (1994).

10.  New and material evidence has not been received to reopen the Veteran's claim for service connection for hypothyroidism.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).

11.  The AOJ's November 1994 rating decision that denied service connection for skin rashes is final.  38 U.S.C. § 7105 (1991); 38 C.F.R. § 20.1103 (1994).

12.  New and material evidence has not been received to reopen the Veteran's claim for service connection for skin rashes.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

13.  The criteria for a rating in excess of 10 percent for the Veteran's tinnitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, DC 6260 (2017).

14.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

15.  The criteria for a compensable disability rating for residuals of a fracture to the 1st and 2nd toes on the left foot are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, DC 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection Claims

The Veteran seeks service connection for PTSD, diabetes mellitus type 2, coronary artery disease, lumbar spine disorder, right knee disorder, left knee disorder, right hip disorder, and left hip disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 CFR 4.125 (a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 CFR 3.304.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis of diabetes mellitus type 2, coronary artery disease, lumbar spine disorder, right knee disorder, left knee disorder, right hip disorder, or left hip disorder.  Since filing his service connection claims in August 2010, the treatment records do not document current diagnoses.  

With respect to PTSD, the record indicates that the Veteran has had a psychiatric treatment history prior to 2007, but when he was examined in connection with this aspect of his claim in 2011, the examiner concluded the Veteran had no current psychiatric diagnosis, including specifically PTSD.  

Service connection may not be granted without evidence of a current disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, clinical diagnoses pertaining to PTSD, diabetes mellitus type 2, coronary artery disease, lumbar spine disorder, right knee disorder, left knee disorder, right hip disorder, and left hip disorder have not been of record since the service connection claims were initially filed in August 2010.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for PTSD, diabetes mellitus type 2, coronary artery disease, lumbar spine disorder, right knee disorder, left knee disorder, right hip disorder, or left hip disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements in support of his claims.  However, PTSD, diabetes mellitus type 2, coronary artery disease, lumbar spine disorder, right knee disorder, left knee disorder, right hip disorder, and left hip disorder are not readily amenable to mere lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claims, and does not support his statements that he currently suffers from PTSD, diabetes mellitus type 2, coronary artery disease, lumbar spine disorder, right knee disorder, left knee disorder, right hip disorder, and left hip disorder.

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims of entitlement to service connection for PTSD, diabetes mellitus type 2, coronary artery disease, lumbar spine disorder, right knee disorder, left knee disorder, right hip disorder, and left hip disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claims must be denied.

III.  New and Material Evidence Claims

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for hypothyroidism and skin rashes.

The AOJ, by a decision entered in November 1990, denied the Veteran's claim for service connection for hypothyroidism on grounds that it was not shown to be the result of the Veteran's active military service or shown to a degree of 10 percent or more within one year following separation from the active duty.  The AOJ notified the Veteran of its decision and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  However, the Veteran did submit pertinent medical evidence within one year of the rating decision.  38 C.F.R. 
§ 3.156(b).  In a subsequent November 1994 rating decision, the AOJ denied the Veteran's claims for service connection for hypothyroidism and skin rashes on grounds that neither condition could be granted on a presumptive service connection basis as due to in-service herbicide exposure and the evidence did not show in-service incurrence or aggravation.  The AOJ notified the Veteran of its decision and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  The 1994 decision is final.  

As the AOJ's November 1990 and November 1994 rating decisions became final, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the November 1994 rating decision, service connection for hypothyroidism and skin rashes was denied because neither condition could be granted on a presumptive service connection basis as due to in-service herbicide exposure and the evidence did not show in-service incurrence or aggravation.  The evidence received since the time of the AOJ's November 1994 rating decision includes personnel records, lay statements from the Veteran and his representative, VA treatment records, and VA examinations.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

Although the AOJ has associated service personnel records with the claims file since the issuance of the November 1994 rating decision, the Board concludes that they do not warrant reconsideration pursuant to 38 C.F.R. § 3.156(c).  The personnel records do not establish that the Veteran had in-country service in the Republic of Vietnam during his active military service or that he was exposed to herbicides during his active military service.  The personnel records do not include any entries that tend to suggest that the Veteran's hypothyroidism and skin rashes were caused by or otherwise related to his active duty service, to include in-service herbicide exposure.  Thus, they do not meet the regulatory definition of new and material evidence under 38 C.F.R. §  3.156(a), and do not warrant reconsideration under 38 C.F.R. § 3.156(c).  

The new evidence does not raise a reasonable possibility of substantiating the claims and thus is not material to the claims.  The Veteran's claims were previously denied because neither condition could be granted on a presumptive service connection basis as due to in-service herbicide exposure and the evidence did not show in-service incurrence or aggravation.  A review of the new evidence reveals there is still no evidence establishing that the Veteran was exposed to herbicides in service and no nexus between the Veteran's active military service and his current diagnoses.  Specifically, a VA skin examination was provided in May 2011.  The Veteran was diagnosed with urticaria (i.e., skin rashes).  The examiner reviewed the claims file and provided a negative nexus medical opinion.  A VA examination pertaining to the Veteran's hypothyroidism was not provided.  None of the treatment records contain a medical opinion linking the Veteran's current diagnoses to his active military service.  The Board does not find that the new evidence warrants additional VA examinations and medical opinions.  The U.S. Court of Appeals for Veterans Claims (Court) has held that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010).  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claims.  Thus, although new, this evidence is not material to the Veteran's claims.

Likewise, the lay statements submitted during the course of the appeal do not offer any additional material information or any substantive argument not previously considered by the AOJ in the November 1994 rating decision.  The Veteran's general assertions that his current skin rashes and hypothyroidism were the result of his active military service, to include in-service herbicide exposure, were previously considered.  The lay statements are cumulative and redundant and do not raise a reasonable possibility of substantiating his claims.  Therefore, the Board finds that new and material evidence has not been received to reopen the claims of entitlement to service connection for hypothyroidism and skin rashes.

IV.  Tinnitus Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate diagnostic codes (DC) identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the rating decision that granted him service connection for his tinnitus.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is presently assigned a 10 percent rating for his tinnitus under DC 6260.  DC 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 6260.  38 C.F.R. § 4.87.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the AOJ must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2017).

Because the Veteran is receiving the maximum schedular evaluation, the Board has carefully considered whether referral for extraschedular consideration is warranted. At the February 2011 VA examination, the Veteran described trouble understanding speech clearly sometimes.  The Veteran has not described any unusual or exceptional features associated with his disability or described how his disability impacts him in an unusual or exceptional manner.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

V.  Bilateral Hearing Loss Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a noncompensable disability rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100 for his bilateral hearing loss.  He seeks a compensable disability rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

In February 2011, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
25
30
40
45
35
RIGHT
30
35
50
50
41

Using the Maryland CNC test, the speech recognition score was 96 percent for the right ear and 100 percent for the left ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in both ears using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in both ears results in a noncompensable rating.  38 C.F.R. § 4.85. 

The Veteran's treatment records do not provide contrary results to those discussed above, and the Veteran and his representative do not assert that the Veteran's bilateral hearing loss has worsened since this examination.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as trouble understanding speech clearly sometimes, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert, 21 Vet. App. at 456.    

Despite the foregoing, the Board acknowledges the Veteran's reports of trouble understanding speech clearly sometimes.  Even after considering such contentions as to the effects of the disability on his daily life and occupation, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Likewise, the Rating Schedule contemplates impairment under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

VI.  Left Foot Claim

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.71a, DC 5284 for his residuals of a fracture to the 1st and 2nd toes on the left foot.  He seeks a higher disability rating.

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and, severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Court further held that 38 C.F.R. § 4.59 required that all VA examination reports:  "(1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and, (3) test for pain throughout range of motion in various ways."  The Board finds that the VA examination obtained for evaluating the severity of the disability on appeal meets this requirement.

Applying the above law to the facts of the case, the Board finds that there is no evidence of moderate residuals of the left foot to warrant a compensable disability rating.  38 C.F.R. § 4.71a, DC 5284.

Specifically, at a February 2011 VA foot examination, the Veteran denied any current treatment for his service-connected disability.  He reported pain, stiffness, redness, heat, and swelling around his toes and on the top of the left foot, while walking, standing, and at rest.  He denied any fatigability, weakness, or lack of endurance.  He reported "at least 10" flare-ups per year that usually lasted a couple of days that were precipitated by walking and alleviated by propping the foot up.  When asked about the effect of his flare-up on his limitation of motion or other functional impairment, the Veteran stated that he could "pretty much work through it."  Regarding his functional limitations on standing, he was able to stand more than 1 hour, but less than 3 hours.  Regarding his functional limitations on walking, he was able to walk more than a 1/4 mile but less than a mile.  He did not require any assistive aids or devices.  Following an examination of the left foot, the VA examiner determined that there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  There was evidence of tenderness.  The examiner was able to passively flex the toes.  The Veteran indicated that it was difficult to flex his toes actively.  His gait was normal.  The X-ray performed at the examination revealed normal bones of the foot with no evidence of previous fractures.  The examiner diagnosed the Veteran with no residuals of the fracture to the 1st and 2nd toes of the left foot.  The examiner found that the service-connected disability did not affect the Veteran's daily activities.

The Veteran's VA treatment records do not provide contrary results to those discussed above, and the Veteran and his representative do not assert that the Veteran's residuals of a fracture to the 1st and 2nd toes on the left foot have worsened since this examination.

Thus, the service-connected fracture to the 1st and 2nd toes on the left foot is manifested by objective tenderness and subjective pain, stiffness, redness, heat, and swelling with normal ranges of motion and normal gait, which does not establish that the Veteran has moderate residuals of his left foot injury.  The Veteran's left foot was found to be normal by the VA examiner without any residuals.  The Veteran has reported subjective complaints of pain, but these statements on their own are not sufficient to grant a 10 percent rating for moderate residuals of the foot - particularly, when the foot is normal in all respects.  Thus, the disability is best characterized as mild.  A compensable disability rating is not warranted.  38 C.F.R. § 4.71a, DC 5284.

The Board has considered the applicability of other DCs to determine if the Veteran is entitled to a higher disability rating under another DC, but finds that none are applicable to the Veteran's claim.  Specifically, the Veteran is not entitled to a higher rating under DC 5276, since the Veteran does not have flatfoot.  The Veteran is not entitled to a higher rating under DC 5277 because the Veteran does not have a bilateral weak foot, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The Veteran is not entitled to a higher disability rating under DC 5278 because the Veteran does not have acquired claw foot (pes cavus).  The Veteran is not entitled to a higher disability rating under DC 5279 because the Veteran does not have anterior metatarsalgia (Morton's disease).  Nor is the Veteran entitled to a compensable disability rating under DC 5281 because the Veteran's left foot disability is not manifested by hallux rigidus.  The Veteran is not entitled to a higher disability rating under DC 5282 because the Veteran does not have hammertoes.  Finally, the Veteran is not entitled to a compensable disability rating under DC 5283 because the Veteran does not have malunion or nonunion of tarsal or metatarsal bones.  None of these symptoms were noted at the VA examination, or in any of the VA and private treatment records.  Thus, even under a different DC, the Veteran is still not entitled to a compensable disability for his service-connected left foot disability.  38 C.F.R. § 4.71a.

The Board notes that the February 2011 VA examiner found that the Veteran had hallux valgus of the left foot.  However, the VA examiner did not attribute this hallux valgus to the service-connected residuals of the left foot.  Specifically, the examiner found that the Veteran did not have any residuals from his fracture to the 1st and 2nd toes on the left foot.  Thus, the Veteran entitled to a compensable disability rating under DC 5280 because the service-connected disability is not manifested by hallux valgus.  38 C.F.R. § 4.71a.

In forming this decision, the Board has considered the Veteran's complaints of pain in the left foot.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5284.  38 C.F.R. § 4.71a.  Given that the Veteran was able to achieve the aforementioned ranges of motion of the left foot on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left foot to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left foot based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected residuals of a fracture to the 1st and 2nd toes on the left foot at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for PTSD is denied.

The claim of entitlement to service connection for diabetes mellitus type 2 is denied.

The claim of entitlement to service connection for coronary artery disease is denied.

The claim of entitlement to service connection for a lumbar spine disorder is denied.

The claim of entitlement to service connection for a right knee disorder is denied.

The claim of entitlement to service connection for a left knee disorder is denied.

The claim of entitlement to service connection for a right hip disorder is denied.

The claim of entitlement to service connection for a left hip disorder is denied.

New and material evidence has not been received to reopen the claim for service connection for hypothyroidism, and the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for skin rashes, and the appeal is denied.

The claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

The claim of entitlement to an initial compensable disability rating for bilateral hearing loss is denied.

The claim of entitlement to a compensable disability rating for residuals of a fracture to the 1st and 2nd toes on the left foot is denied.


REMAND

With respect to the migraines claim, the Board notes that the Veteran's service treatment records reflect a couple of complaints of headaches, and the post service treatment records associated with the file show occasional migraine headaches.  Given the in-service complaints and post service diagnosis, the Veteran should be examined to ascertain whether any current disability may be attributable to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify any additional relevant records of treatment he wishes VA to consider in connection with his claim, which records should be sought.  

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an examination, to address whether any current headache disability, including any migraine headaches are due to any in-service disease or injury.  All indicated tests and studies should be accomplished.

After reviewing the claims file, the examiner should opine whether the Veteran has a headache disability, including migraines, and if so, whether it is at least as likely as not (a 50 percent or greater probability) linked to an in-service disease or injury, including the headache complaints referenced in the Veteran's service treatment records (April 1971, February 1972).  

The examiner should provide a complete rationale for the conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


